PER CURIAM.
This appeal was filed February 3, 1944, and thereafter, on April 17, 1944, a stipulation was filed herein by which it is made to appear that the parties have adjusted and settled the cause and agreed that the judgment of the trial court may be entered in accordance with said stipulation.
The cause is reversed and remanded, with directions to modify the judgment in accordance with the stipulation filed April 17, 1944.
CORN, C. J., GIBSON, V.C.J., and OSBORN, BAYLESS, WELCH, HURST, and DAVISON, JJ., concur.